No. 121,815

             IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                    RONELL WILLIAMS,
                                       Appellant,

                                              v.

                                     STATE OF KANSAS,
                                         Appellee.


                              SYLLABUS BY THE COURT

1.
       The Eighth Amendment to the United States Constitution prohibits a mandatory
sentencing scheme that includes a punishment of life in prison without the possibility of
parole for a juvenile homicide offender if the sentencing process does not give the
sentencing court discretion to consider a juvenile offender's youth and individual
attendant characteristics as part of the sentencing process.


2.
       The constitutional protections afforded under Miller v. Alabama, 567 U.S. 460,
132 S. Ct. 2455, 183 L. Ed. 2d 407 (2012), are triggered regardless of whether a
sentencing scheme is mandatory or discretionary.


3.
       The constitutional protections afforded under Miller v. Alabama, 567 U.S. 460,
132 S. Ct. 2455, 183 L. Ed. 2d 407 (2012), are triggered when a juvenile offender
convicted of premeditated first-degree murder is subject to a sentence for a term of years
that is the functional equivalent to a sentence of life without parole.




                                              1
4.
        A hard 50 term of years sentence is the functional equivalent to a sentence of life
without parole for purposes of applying the constitutional protections afforded juvenile
homicide offenders under Miller v. Alabama, 567 U.S. 460, 132 S. Ct. 2455, 183 L. Ed.
2d 407 (2012).


5.
        In deciding whether imposition of a hard 50 sentence on a juvenile offender
convicted of premediated first-degree murder is constitutionally disproportionate in
violation of the Eighth Amendment to the United States Constitution, the sentencing
court must consider the offender's youth and attendant characteristics, including the
child's diminished culpability and heightened capacity for change.


        Appeal from Wyandotte District Court; J. DEXTER BURDETTE, judge. Opinion filed October 9,
2020. Reversed, sentence vacated in part, and case remanded with directions.


        Joseph A. Desch, of Law Office of Joseph A. Desch, of Topeka, for appellant.


        Daniel G. Obermeier, assistant district attorney, Mark A. Dupree Sr., district attorney, and Derek
Schmidt, attorney general, for appellee.


Before STANDRIDGE, P.J., HILL and ATCHESON, JJ.


        STANDRIDGE, J.: Ronell Williams committed a very serious, violent crime when
he was 14 years old and, as a result, was convicted of two counts of premeditated first-
degree murder arising from the death of two victims. He is serving two concurrent life
sentences without the possibility of parole for 50 years (hard 50). Williams will spend at
least a half century in jail before he is eligible to be considered for release.




                                                    2
       When the sentences originally were imposed, the trial judge did not consider the
characteristics and circumstances attendant to Williams' age. In the past decade, however,
the United States Supreme Court sent a clear message in that regard: "children are
different" when it comes to sentencing, and "youth and its attendant characteristics" must
be considered at the time a juvenile is sentenced to life imprisonment without the
possibility of parole. Miller v. Alabama, 567 U.S. 460, 465, 480, 132 S. Ct. 2455, 183 L.
Ed. 2d 407 (2012). The Supreme Court recognized the mitigating qualities of youth and
directed that judges in those cases consider a number of factors at sentencing, including
immaturity and "failure to appreciate risks and consequences"; "family and home
environment"; family and peer pressures; an "inability to deal with police officers or
prosecutors" or the juvenile's own attorney; and "the possibility of rehabilitation." 567
U.S. at 477-78. The Miller Court ultimately held that that the Eighth Amendment to the
United States Constitution prohibits a mandatory sentencing scheme that includes a
punishment of life in prison without the possibility of parole for a juvenile offender who
has been convicted of homicide if the sentencing process does not give the sentencing
court the discretion to consider a juvenile offender's youth and individual attendant
characteristics as part of the sentencing process. 567 U.S. 489.


       Citing Miller and the sentencing court's failure to consider the characteristics and
circumstances attendant to his age, Williams brings this K.S.A. 60-1507 motion
challenging his hard 50 sentence as constitutionally disproportionate under the Eighth
Amendment. In response, the State argues the holding in Miller is inapplicable to the
facts of this case because Williams' hard 50 sentence is not equivalent to life without
parole and was imposed under a discretionary sentencing scheme. For the reasons stated
below, however, we hold (1) the constitutional protections afforded under Miller are
triggered regardless of whether the sentencing scheme is mandatory or discretionary, (2)
Williams' hard 50 sentence is the functional equivalent of a sentence of life without
parole for purposes of the constitutional protections in Miller, and (3) Williams was
deprived of the constitutional guarantees afforded under Miller because the sentencing


                                             3
court failed to fully consider his diminished culpability and heightened capacity for
change before imposing the hard 50 sentence on him. As a result, we reverse and remand
the case, with specific directions, for resentencing on the premeditated first-degree
murder convictions. We also vacate the part of Williams' sentence imposing lifetime
postrelease supervision.


                                           FACTS

       Highly summarized, the essential facts presented at trial to support the underlying
criminal charges against Williams are fairly straightforward. On August 3, 1999,
Williams and his twin brother, age 14, stole a gun from a residence and walked away
from the crime. After proceeding about a block, they saw Wilbur Williams in his front
yard on the way to his mailbox. The brothers forced Wilbur back inside his house where
they held him and his wife Wilma prisoner while searching the house for items to steal.
Williams' twin brother left the house to drive the victim's vehicle around to the front of
the house. While his brother was moving the vehicle, Williams shot and killed Wilbur
and Wilma. The victims are not related to the brothers.


       The district court authorized the State to prosecute Williams as an adult pursuant
to K.S.A. 1999 Supp. 38-1636(f)(1), and a jury later convicted Williams of two counts
premeditated first-degree murder, one count aggravated robbery, and one count
aggravated burglary. The default sentence for premeditated first-degree murder was life
without the possibility of parole for 25 years (hard 25). See K.S.A. 1999 Supp. 21-
4706(c); K.S.A. 1999 Supp. 22-3717(b)(1). The sentence was enhanced to a hard 50
sentence if the sentencing judge found that one or more aggravating circumstances
existed and that the aggravators were not outweighed by mitigating circumstances.
K.S.A. 1999 Supp. 21-4635(c). After hearing the arguments of counsel and the
statements from individuals in support of Williams and from the victims' family, the
court found that one or more of the statutory aggravating circumstances existed and that


                                             4
the aggravating circumstances were not outweighed by any existing mitigating
circumstances. For each of the two first-degree murder charges, the district court imposed
a hard 50 sentence. The court also imposed lifetime postrelease supervision. For the
aggravated robbery and aggravated burglary convictions, the district court sentenced
Williams to 59 months and 32 months, respectively. The court ordered all four sentences
to run concurrently. Our Supreme Court affirmed Williams' convictions and sentences on
March 19, 2004. State v. Williams, 277 Kan. 338, 85 P.3d 697 (2004).


       On March 15, 2005, Williams filed his first motion for relief under K.S.A. 60-
1507. See Williams v. State, No. 99,516, 2009 WL 1140260 (Kan. App. 2009)
(unpublished opinion). In it, Williams claimed his trial counsel was ineffective for failing
to request a postinterview report from Dr. Jan Roosa, a clinical psychologist who testified
on his behalf at trial. Williams argued counsel's deficient performance prejudiced him by
severely limiting Dr. Roosa's ability to testify fully about his expert opinion. The district
court held an evidentiary hearing but ultimately denied Williams relief, finding he failed
to show that, but for counsel's deficient performance, the result of the trial would have
been different. A panel of our court affirmed. See 2009 WL 1140260, at *8.


       In 2012, the United States Supreme Court held in Miller, 567 U.S. at 489, that the
Eighth Amendment prohibits a mandatory sentencing scheme that includes a punishment
of life in prison without the possibility of parole for a juvenile offender who has been
convicted of homicide if the sentencing process does not give the sentencing court the
discretion to consider a juvenile offender's youth and individual attendant characteristics
as part of the sentencing process. In 2016, the United States Supreme Court decided
Montgomery v. Louisiana, 577 U.S. __, 136 S. Ct. 718, 732, 193 L. Ed. 2d 599 (2016),
which held that the legal principles announced in Miller are substantive and therefore
retroactive in cases on collateral review.




                                              5
       On September 30, 2016, Williams filed a second pro se K.S.A. 60-1507 motion
claiming the sentencing structure under which his hard 50 sentence was imposed violated
Miller, which means his sentence is now unconstitutional under the Eighth Amendment.
Specifically, Williams argued that because his hard 50 sentence is the practical equivalent
of a life sentence without parole and it was imposed under a mandatory sentencing
scheme, the constitutional findings in Miller require that his sentence be vacated and the
case remanded so the court can consider his youth and attendant characteristics before
resentencing him. The district court did not reach the merits of Williams' argument and
dismissed the habeas motion as untimely and successive.


                                        ANALYSIS

       Williams claims the district court erred by summarily denying his motion on
procedural grounds because he sufficiently established the manifest injustice and
exceptional circumstances necessary to justify his untimely and successive filing.
Assuming we find in his favor on this procedural claim of error, Williams asks us to find
in his favor on the merits of his claims: that his hard 50 sentence must be vacated and the
matter remanded for a new sentencing hearing with directions for the court to consider
his youth and its attendant characteristics as set forth in Miller before imposing a new
sentence. Williams also claims the district court erred by imposing lifetime postrelease
supervision as part of his sentence for the premeditated first-degree murder convictions.
We address each of Williams' claims in turn.


A. Summary dismissal on procedural grounds

       The district court summarily denied Williams' K.S.A. 60-1507 motion on
procedural grounds, finding the 2016 motion was successive to his 2005 habeas corpus
motion and untimely filed. See K.S.A. 2019 Supp. 60-1507(c), (f). But Williams argues
that the Supreme Court's decision in Miller is an intervening change in the law that



                                             6
constitutes an exceptional circumstance justifying our consideration of a successive
motion. Williams also argues that the one-year time limit should be extended by the court
to prevent a manifest injustice; specifically, that the untimely nature of his motion should
be excused because Miller—the case providing substantive support for the 60-1507 claim
that his sentence constitutes cruel and unusual punishment—was not decided until 2012
and was not given retroactive effect until the Supreme Court decided Montgomery in
2016.


        1. Exceptional circumstances

        When a district court summarily denies a K.S.A. 60-1507 motion, appellate review
of that ruling is de novo. See Thuko v. State, 310 Kan. 74, 80, 444 P.3d 927 (2019). The
interpretation of statutes and Supreme Court rules involves questions of law reviewable
de novo. Stewart v. State, 310 Kan. 39, 43, 444 P.3d 955 (2019).


        A court is not required to entertain successive motions for similar relief on behalf
of the same prisoner. K.S.A. 2019 Supp. 60-1507(c). Nevertheless, our Supreme Court
"has decades of caselaw holding that K.S.A. 60-1507's prohibition on successive motions
is subject to exceptions." Nguyen v. State, 309 Kan. 96, 107, 431 P.3d 862 (2018). "To
avoid having a second or successive K.S.A. 60-1507 motion dismissed as an abuse of
remedy, the movant must establish exceptional circumstances." Beauclair v. State, 308
Kan. 284, 304, 419 P.3d 1180 (2018). But cf. Nguyen, 309 Kan. at 108 ("[A] plain
reading of [Supreme Court Rule 183(d) on successive motions] would suggest that a
district court is permitted to decline to consider a successive motion only 'when . . .
justice would not be served by reaching the merits of the subsequent motion.'"). See
Supreme Court Rule 183(d) (2020 Kan. S. Ct. R. 223). "'Exceptional circumstances are
unusual events or intervening changes in the law that prevented the defendant [from]
raising the issue in a preceding [K.S.A.] 60-1507 motion.' The burden to make such a
showing lies with the movant. [Citations omitted.]" Beauclair, 308 Kan. at 304.


                                              7
       Applying the legal principles set forth in Beauclair to the facts here, we
necessarily conclude that the Supreme Court's decisions in Miller and Montgomery are
intervening changes in the law under which Williams can now claim an error affecting
his constitutional rights and therefore constitute exceptional circumstances justifying our
consideration of Williams' second K.S.A. 60-1507 motion. See Dunlap v. State, 221 Kan.
268, 270, 559 P.2d 788 (1977). Given Williams could not have raised a claim that his
hard 50 sentence was cruel and unusual punishment until 2016—after Montgomery made
Miller retroactive—we also conclude that justice would be served by reaching the merits
of the motion, which excludes his successive claim from the requirement in Rule 183(d)
that the court not consider it. See Rule 183(d) (court may not consider second or
successive motion for relief by same movant when ground for relief was determined
adversely to movant on merits in prior motion and when justice would not be served by
reaching merits of subsequent motion); see also Littlejohn v. State, 310 Kan. 439, 444-45,
447 P.3d 375 (2019) (whether justice would be served by reaching merits of successive
motion is part of statutorily driven analysis of whether exceptional circumstances exist).


       2. Manifest injustice

       The mandate in Williams' direct appeal was issued on April 15, 2004. Williams
filed his second habeas motion in September 2016, well past the one-year time limit. The
one-year time limit "may be extended by the court only to prevent a manifest injustice."
K.S.A. 2019 Supp. 60-1507(f)(2). Effective July 1, 2016, the Legislature amended
subsection (f)(2) and limited the factors a court may consider when determining whether
the manifest injustice exception applies to "(1) a movant's reasons for the failure to timely
file the motion . . . or (2) a movant's claim of actual innocence." White v. State, 308 Kan.
491, 496, 421 P.3d 718 (2018). We apply the amended statute to Williams because it was
in effect when he filed his second habeas motion.




                                              8
       Williams argues his reason for failing to file a timely motion establishes the
required manifest injustice. The following chronology is relevant to Williams' argument:


    On June 25, 2012, the United States Supreme Court decided Miller, which held
       that mandatory life imprisonment without parole for offenders who committed
       homicide crimes as juveniles violates the Eighth Amendment's prohibition on
       cruel and unusual punishments.


    On June 5, 2015, the Kansas Supreme Court applied Miller to a case on direct
       appeal, holding that mandatory lifetime postrelease supervision for juveniles who
       have committed and are later convicted of aggravated indecent liberties
       categorically constitutes cruel and unusual punishment. See State v. Dull, 302
       Kan. 32, 35, 351 P.3d 641 (2015).


    On January 27, 2016, the United States Supreme Court decided Montgomery,
       which held that Miller applies retroactively on collateral review of a prisoner's
       sentence.


    On September 30, 2016, Williams filed his second K.S.A. 60-1507 motion.


       From this chronology, we can see that Williams filed his second K.S.A. 60-1507
motion a little over eight months after the United States Supreme Court ruled that the
holding in Miller applied retroactively and could be raised by a prisoner in a collateral
attack of his or her sentence. Williams claims his motion must be considered on the
merits to prevent a manifest injustice because he filed it less than one year after relief on
his claim became a viable option. We agree and find the facts here present the rare and
extraordinary circumstances that justify extending the one-year time limit to prevent a
manifest injustice. See K.S.A. 2019 Supp. 60-1507(f)(2); Beauclair, 308 Kan. at 302



                                              9
(Kansas' manifest injustice exception to procedural bar based on untimeliness should
remain rare and be applied only in the extraordinary case).


       In sum, we conclude that the intervening change in the law as set forth in Miller
and made retroactive in Montgomery constitutes a manifest injustice and extraordinary
circumstances to justify the untimely and successive nature of Williams' motion under the
specific facts presented in this case. Based on our conclusion, we move on to consider the
merits of Williams' substantive claims for relief.


B. The constitutionality of Williams' hard 50 sentence under the rule in Miller

       Williams claims his hard 50 sentence violates the Eighth Amendment's prohibition
on cruel and unusual punishments because it was imposed under a sentencing structure
that has since been deemed unconstitutional under Miller. To provide the proper context
for our analysis of Williams' arguments, we start by reviewing the evolution of United
States Supreme Court caselaw on issues relating to life sentences for juvenile offenders.


       In 1988, the Supreme Court held that the execution of a person under the age of 16
violated the Eighth Amendment's prohibition against cruel and unusual punishment.
Thompson v. Oklahoma, 487 U.S. 815, 838, 108 S. Ct. 2687, 101 L. Ed. 2d 702 (1988).
The Court explained that "contemporary standards of decency" inform against executing
a person who was under 16 years of age at the time of his or her offense. 487 U.S. at 823.
In addition to societal standards, the Court also relied on its past cases for the proposition
that adolescents as a class are less mature and responsible than adults; therefore, less
culpability should attach to a crime committed by a juvenile than to a comparable crime
committed by an adult. 487 U.S. at 835.


       In 1989, the Supreme Court again referred to contemporary "standards of
decency" but came to a different conclusion in holding that the execution of persons who


                                              10
were 16 or 17 years old at the time of their offense did not violate the Eighth
Amendment's prohibition against cruel and unusual punishment. Stanford v. Kentucky,
492 U.S. 361, 380, 109 S. Ct. 2969, 106 L. Ed. 2d 306 (1989). In support of its
conclusion, the Stanford Court stated it was not persuaded by evidence that 16- and 17-
year-old juveniles possess less developed cognitive skills than adults, are less likely to
fear death, or are less mature and responsible. Accordingly, the Court held juveniles who
committed crimes when in this narrow age group were as morally blameworthy as adults.
492 U.S. at 377-78.


       In 2005, the Supreme Court overruled Stanford and held that the Eighth
Amendment's prohibition against "cruel and unusual punishments" categorically
precludes the Court from imposing the death penalty on juveniles who committed the
offense charged when they were less than 18 years old. Roper v. Simmons, 543 U.S. 551,
578-79, 125 S. Ct. 1183, 161 L. Ed. 2d 1 (2005). In support of its holding, the Court
pointed to evidence of a developing consensus among the states of "evolving standards of
decency" indicating that society had become opposed to the death penalty when the
offender was under the age of 18. 543 U.S. at 561, 564-75. The Court found the source of
this consensus was rooted in the undisputed and long held belief that there are major
differences between juveniles and adults. The Court found persuasive certain scientific
studies examining common characteristics of juvenile offenders. From these studies, the
Court recognized that juveniles typically possess three characteristics that make them
different than adults and, consequently, less blameworthy: juveniles often are more
impetuous and reckless, they often are more vulnerable to negative influences and peer
pressure, and their traits are more transitory and less fixed. 543 U.S. at 569-70. In light of
these characteristics, the Court held the usual sentencing justifications for the death
penalty—retribution and deterrence—did not provide adequate justification for imposing
the death penalty on juvenile offenders. 543 U.S. at 571-72. The Court concluded that the
differences between juveniles and adults "are too marked and well understood to risk



                                              11
allowing a youthful person to receive the death penalty despite insufficient culpability."
543 U.S. at 572-73.


       In 2010, the Supreme Court extended its reasoning in Roper to overturn the
sentence of a juvenile offender sentenced to life imprisonment without parole. Graham v.
Florida, 560 U.S. 48, 130 S. Ct. 2011, 176 L. Ed. 2d 825 (2010). Unlike the holding in
Roper, the Graham Court did not conclude that this punishment was unconstitutional for
all juvenile offenders. Instead, the Court drew a distinction between juveniles convicted
of homicide and those convicted of offenses other than homicide. The Court held that a
sentence of life without parole violates the Eighth Amendment only when imposed on a
juvenile offender who did not commit homicide. Graham, 560 U.S. at 82. In doing so, the
Court applied the categorical approach to assess the limits of what constitutes cruel and
unusual punishment under the Eighth Amendment.


       The Graham Court acknowledged that its cases previously had considered two
distinct subsets when adopting categorical rules to define Eighth Amendment standards:
"one considering the nature of the offense, the other considering the characteristics of the
offender." 560 U.S. at 60.


       "With respect to the nature of the offense, the Court has concluded that capital
       punishment is impermissible for nonhomicide crimes against individuals. In cases turning
       on the characteristics of the offender, the Court has adopted categorical rules prohibiting
       the death penalty for defendants who committed their crimes before the age of 18, or
       whose intellectual functioning is in a low range. [Citations omitted.]" 560 U.S. at 60-61.


       The Graham Court began its categorical Eighth Amendment proportionality
analysis by looking to "'the evolving standards of decency that mark the progress of a
maturing society.'" 560 U.S. at 58, 62. In addition to evolving standards of decency, the
Court held an Eighth Amendment proportionality analysis must also include
"consideration of the culpability of the offenders at issue in light of their crimes and

                                                   12
characteristics, along with the severity of the punishment in question. In this inquiry the
Court also considers whether the challenged sentencing practice serves legitimate
penological goals." 560 U.S. at 67. The Court reiterated its analysis in Roper that
juveniles have "lessened culpability" in comparison to adults. 560 U.S. at 68. Noting that
developments in psychology and brain science continued to show fundamental
differences between juvenile and adult minds—for example, in parts of the brain
involved in behavior control—the Court reasoned that transient rashness, proclivity for
risk, and inability to assess consequences all lessened a child's moral culpability and
enhanced the prospect that, as the years go by and neurological development occurs, his
or her deficiencies will be reformed. Graham, 560 U.S. at 67-69. The Court also noted
that life without parole is an "especially harsh" sentence for a juvenile defendant as it
condemns the juvenile to a larger percentage of the individual's life in prison than a much
older individual who receives the same sentence. 560 U.S. at 70.


       The Supreme Court then turned to the "penological justifications" for imposing a
life without parole sentence on juvenile nonhomicide offenders. 560 U.S. at 71. The
Court discussed the four common purposes of sentencing schemes: retribution,
deterrence, incapacitation, and rehabilitation. 560 U.S. at 71-74. It found retribution was
insufficient as justification for a life sentence without parole because "'[t]he heart of the
retribution rationale is that a criminal sentence must be directly related to the personal
culpability of the criminal offender,'" and that "'the case for retribution is not as strong
with a minor as with an adult.'" 560 U.S. at 71. Deterrence could not justify the sentence
because the characteristics that make juveniles more likely to make bad decisions also
make them less likely to consider the possibility of punishment, which is a prerequisite to
a deterrent effect. Incapacitation could not support the sentence because of the difficulty
in determining whether a juvenile defendant is incorrigible at the time of sentencing—
i.e., "'to differentiate between the juvenile offender whose crime reflects unfortunate yet
transient immaturity, and the rare juvenile offender whose crime reflects irreparable
corruption.'" 560 U.S. at 72-73. Finally, rehabilitation could not justify the sentence


                                              13
because it denies the prisoner the right to "reenter the community [based on] an
irrevocable judgment about that person's value and place in society." 560 U.S. at 74.


       After considering the especially harsh nature of a sentence of life without parole
for juvenile offenders, the lack of penological justifications for the sentencing practice,
and the characteristics of youth outlined in Roper, the Supreme Court considered several
potential procedural solutions. Graham, 560 U.S. at 68-79. The Court concluded that a
"categorical rule" was needed to "give[] all juvenile nonhomicide offenders a chance to
demonstrate maturity and reform," and held that the Eighth Amendment forbids a
sentence of life without parole for a juvenile offender that did not commit homicide. 560
U.S. at 68-82. But the Court noted that its holding does not mean that a state is "required
to guarantee eventual freedom to a juvenile offender convicted of a nonhomicide crime."
560 U.S. at 79, 82. The Court ultimately held that the Eighth Amendment does not
prohibit the states from imposing a life sentence on a juvenile nonhomicide offender so
long as the state provides some meaningful opportunity for release during the offender's
lifetime based on the offender's demonstrated maturity and rehabilitation, i.e., a
meaningful possibility of parole. 560 U.S. at 82.


       In 2012—two years after Graham—the Supreme Court applied some of the same
reasoning to hold that the Eighth Amendment prohibits the punishment of life in prison
without the possibility of parole for a juvenile offender convicted of homicide under a
mandatory sentencing scheme. Miller, 567 U.S. 489. The Court did not impose a
categorical ban to sentencing a juvenile homicide offender to life in prison without the
possibility of parole but imposed a requirement that the Court consider a juvenile
offender's youth and individual attendant characteristics as part of the sentencing process.
567 U.S. at 489.


       At issue in Miller was an Eighth Amendment challenge in a consolidated appeal
involving two 14-year-old offenders who received mandatory sentences of life


                                             14
imprisonment without the possibility of parole based on their single murder convictions.
In both defendants' cases, there was only one possible punishment for the murders: a
statutorily mandated sentence of life without the possibility of parole. Based on the
mandatory and lifetime nature of those sentences, the Court determined that the sentences
implicated "two strands of precedent reflecting [its] concern with proportionate
punishment." 567 U.S. at 470.


       The Supreme Court began with the first strand of precedent by reaffirming the
foundational principle articulated in Roper and Graham: "children are constitutionally
different from adults for purposes of sentencing [b]ecause juveniles have diminished
culpability and greater prospects for reform." Miller, 567 U.S. at 471. The Court
concluded that the mandatory nature of the sentencing schemes infringe on the
constitutional principles announced in Roper and Graham because the "laws prohibit a
sentencing authority from assessing whether the law's harshest term of imprisonment
proportionately punishes a juvenile offender." Miller, 567 U.S. at 474.


       With regard to the second strand of precedent that deals with the lifetime nature of
the punishment, the Court stated that Graham's treatment of juvenile life without parole
sentences as analogous to capital punishment requires individualized sentencing where
the judge or jury can assess any mitigating factors—including the mitigating qualities of
youth—to ensure that the most severe penalty "is reserved only for the most culpable
defendants committing the most serious offenses." 567 U.S. at 475-76. Relying on the
analysis in Graham, the Supreme Court concluded that the flaw with a mandatory life
sentence without parole was that it "preclude[s] a sentencer from taking [into] account
. . . an offender's age and the wealth of characteristics and circumstances attendant to it,"
and "disregards the possibility of rehabilitation even when the circumstances most
suggest it." Miller, 567 U.S. at 476-78.




                                              15
       Dovetailing the two strands of precedent, the Supreme Court ultimately held that
the Eighth Amendment forbids a sentencing scheme that mandates life in prison without
the possibility of parole for a juvenile offender who has been convicted of homicide. The
mitigating qualities of youth and its attendant characteristics, the harsh length of the term
of imprisonment, and the mandatory nature of the sentencing scheme were key to the
Court's decision. Unlike Roper and Graham, however, the Court expressly declined to
impose a categorical ban on sentencing juvenile homicide offenders to life without
parole. Instead, the Court required "only that a sentencer follow a certain process—
considering an offender's youth and attendant characteristics—before imposing a
particular penalty." Miller, 567 U.S. at 483. So Miller does not prohibit a sentencing
scheme that includes a punishment of life in prison without the possibility of parole for a
juvenile offender who has been convicted of homicide so long as the Court considers a
juvenile offender's youth and individual attendant characteristics as part of the sentencing
process. 567 U.S. at 479-80. The Court noted that "sentencing juveniles to this harshest
possible penalty will be uncommon," because the sentencer must be able to "take into
account how children are different, and how those differences counsel against irrevocably
sentencing them to a lifetime in prison." 567 U.S. at 479-80. And the Court clarified that
a sentence of life without parole should only be imposed on "the rare juvenile offender
whose crime reflects irreparable corruption." 567 U.S. at 479-80.


       Most recently, the Supreme Court decided that the holding in Miller "is retroactive
to juvenile offenders whose convictions and sentences were final when Miller was
decided." Montgomery, 136 S. Ct. at 725. The State of Louisiana argued that the rule
announced in Miller was procedural in nature and therefore not retroactive to juvenile
offenders whose sentences were final when Miller was decided. But the Court disagreed.
In its analysis, the Court acknowledged that Miller's holding had both a substantive and a
procedural component. The Court deemed Miller's substantive holding to be that
mandatory life without parole is an excessive sentence for children whose crimes reflect
transient immaturity. But the Court found Miller's requirement that the sentencer consider


                                             16
a juvenile offender's youth and attendant characteristics before deciding that life without
parole is a proportionate sentence was simply an attendant procedural process that was
necessary to implement the underlying substantive rights under the Eighth Amendment.
136 S. Ct. at 734-35. The Court stated that "[t]here are instances in which a substantive
change in the law must be attended by a procedure that enables a prisoner to show that he
falls within the category of persons whom the law may no longer punish" and the
required "hearing does not replace but rather gives effect to Miller's substantive holding
that life without parole is an excessive sentence for children whose crimes reflect
transient immaturity." 136 S. Ct. at 735. The Court ultimately held "that Miller
announced a substantive rule of constitutional law" that must be applied retroactively in
its entirety. 136 S. Ct. at 736.


       Having provided the legal framework for our forthcoming analysis, we turn to the
merits of Williams' claim that the mandatory hard 50 life sentence imposed on him as a
juvenile constitutes cruel and unusual punishment under the legal principles announced in
Miller. Williams sets forth three arguments to support his claim. First, Williams argues
the constitutional protections afforded under Miller are triggered in this case because his
hard 50 sentence was imposed under a mandatory sentencing scheme. Second, he argues
the constitutional protections afforded under Miller are triggered in this case because his
hard 50 sentence is the functional equivalent of a life without parole sentence. Third,
Williams argues he was deprived of the constitutional guarantees afforded under Miller
because the sentencing court failed to fully consider his diminished culpability and
heightened capacity for change before imposing the hard 50 sentence on him.


       1. The mandatory nature of the hard 50 sentencing scheme

       Williams argues the mandatory nature of the framework under which he was
sentenced triggers the constitutional protections afforded under Miller. The State
disagrees arguing that Miller does not apply in this case because the hard 50 sentencing


                                             17
framework provided the court with discretion to determine whether the aggravating
circumstances in Williams' case outweighed any mitigating circumstances. See K.S.A.
1999 Supp. 21-4635(c) (if sentencing court finds aggravating circumstances are not
outweighed by any mitigating circumstances, court shall impose hard 50 sentence instead
of hard 25 sentence). We find it unnecessary to resolve this dispute between the parties
because, for the reasons stated below, we conclude Miller applies regardless of whether a
sentencing scheme is mandatory or discretionary.


       The states are split over whether the constitutional protections afforded by Miller
apply when a juvenile defendant is sentenced under a discretionary sentencing
framework. There was some hope that the split would be resolved by the United States
Supreme Court in the Washington D.C. sniper case, Mathena v. Malvo, No. 18-217
(U.S.), which was argued before the Court on October 16, 2019. But before an opinion
was issued, Virginia enacted new legislation allowing prisoners serving life sentences
without parole for crimes committed as juveniles to be eligible for parole after 20 years
of incarceration. The parties in Malvo stipulated to dismissal of the case, and the Supreme
Court dismissed the appeal on February 26, 2020. Mathena v. Malvo, __ U.S. __, 140 S.
Ct. 919, 206 L. Ed. 2d 250 (2020). Just over two weeks later, the Court granted certiorari
in the case of Jones v. Mississippi, No. 18-1259 (U.S.), in which a distinct but related
issue was presented: whether Miller and Montgomery require the sentencing court to find
that a juvenile homicide offender is permanently incorrigible before sentencing him or
her to a sentence of life without parole. 140 S. Ct. 1293 (2020).


       So for now, the states remain divided. A majority of states conclude in published
opinions that both mandatory and discretionary life sentences for juvenile defendants are
disproportionate and violate the Eighth Amendment under Miller unless the sentencing
court considers youth and its attendant characteristics. See Landrum v. State, 192 So. 3d
459, 466-67 (Fla. 2016); People v. Holman, 91 N.E.3d 849, 861-62 (Ill. 2017); Steilman
v. Michael, 389 Mont. 512, 519, 407 P.3d 313 (2017); Garcia v. State, 903 N.W.2d 503,


                                             18
509 (N.D. 2017); Luna v. State, 387 P.3d 956, 961 (Okla. Crim. App. 2016); Aiken v.
Byars, 410 S.C. 534, 544, 765 S.E.2d 572 (2014); see also State v. Valencia, 241 Ariz.
206, 208-09, 386 P.3d 392 (2016); People v. Gutierrez, 58 Cal. 4th 1354, 1360-61, 171
Cal. Rptr. 3d 421, 324 P.3d 245 (2014); State v. Riley, 315 Conn. 637, 658, 110 A.3d
1205 (2015); Veal v. State, 298 Ga. 691, 700-03, 784 S.E.2d 403 (2016); Johnson v.
State, 162 Idaho 213, 225, 395 P.3d 1246 (2017); State v. Seats, 865 N.W.2d 545, 555-58
(Iowa 2015); Diatchenko v. District Attorney, 466 Mass. 655, 668-71, 1 N.E.3d 270
(2013) (concluding that discretionary scheme allowing imprisonment without parole for
juvenile offender violates state constitution but relying on reasoning of Graham and
Roper in so concluding); State v. Zuber, 227 N.J. 422, 447, 152 A.3d 197 (2017); State v.
Young, 369 N.C. 118, 125-26, 794 S.E.2d 274 (2016); State v. Long, 138 Ohio St. 3d 478,
483-84, 8 N.E.3d 890 (2014); White v. Premo, 365 Or. 1, 15-16, 443 P.3d 597 (2019);
Commonwealth v. Batts, 640 Pa. 401, 444, 163 A.3d 410 (2017); State v. Ramos, 187
Wash. 2d 420, 440-44, 387 P.3d 650 (2017). Some of these courts first addressed the
issue of whether the statutory schemes themselves were constitutionally valid before
applying the rule in Miller. But regardless of the outcome on that issue, these courts
ultimately applied the legal principles announced in Miller in cases where the trial court
had at least some form of sentencing discretion.


       A minority of states conclude in published opinions that Miller offers no
protection if the sentencing court has even nominal discretion. See Bell v. State, 522
S.W.3d 788, 789 n.1 (Ark. 2017); Conley v. State, 972 N.E.2d 864, 879 (Ind. 2012); State
v. Williams, 862 N.W.2d 701, 703-04 (Minn. 2015); State v. Nathan, 522 S.W.3d 881,
891 (Mo. 2017); State v. Charles, 892 N.W.2d 915, 920 (S.D. 2017); Jones v.
Commonwealth, 293 Va. 29, 40-42, 56-57, 795 S.E.2d 705 (2017).


       After due consideration, we agree with the majority of courts that conclude Miller
applies to both mandatory and discretionary sentences alike. We see no constitutional
reason why a juvenile with the mandated sentence of life should receive a Miller hearing,


                                            19
while a juvenile with the discretionary life sentence is deprived of the opportunity to have
his or her "youth and attendant characteristics" taken into account. Both Miller and
Montgomery support our conclusion.


       Supreme Court precedent now firmly establishes that "children are constitutionally
different from adults for purposes of sentencing." Miller, 567 U.S. at 471. Because
juveniles lack maturity, are more vulnerable to negative influences, and have characters
that are less well formed, they "are less deserving of the most severe punishments" than
adults. Graham, 560 U.S. at 68 (citing Roper, 543 U.S. at 569). For the same reasons, the
"penological justifications" for a sentence of life without parole are dramatically
weakened for juveniles. Miller, 567 U.S. at 472-74. Applying these principles to a
sentencing scheme that mandated life without parole, the Miller Court concluded that
such a scheme "poses too great a risk of disproportionate punishment" to survive
constitutional scrutiny. 567 U.S. at 479. The Court continued:


       "[G]iven all we have said in Roper, Graham, and this decision about children's
       diminished culpability and heightened capacity for change, we think appropriate
       occasions for sentencing juveniles to this harshest possible penalty will be uncommon.
       That is especially so because of the great difficulty we noted in Roper and Graham of
       distinguishing at this early age between 'the juvenile offender whose crime reflects
       unfortunate yet transient immaturity, and the rare juvenile offender whose crime reflects
       irreparable corruption.' [Citations omitted.]" Miller, 567 U.S. at 479-80.


       The Eighth Amendment concerns expressed in Miller exist regardless of whether
the juvenile in question was sentenced pursuant to a mandatory or discretionary
sentencing scheme. True, Miller involved two juveniles sentenced to life without parole
under mandatory sentencing schemes. But the reason the Court invalidated the sentences
was not because the juveniles were sentenced under a mandatory sentencing scheme but
because the sentencing court did not have an opportunity to distinguish between juveniles
whose crimes reflect the transient immaturity of youth from those whose crimes reflect


                                                   20
irreparable corruption. The reasoning in Miller makes clear that the mere existence of
discretion, unguided by the factors relevant to the proportionality of sentences for young
offenders, could not save a juvenile sentence of life without parole. The Eighth
Amendment permits sentencing a juvenile defendant to life without parole only after a
court affirmatively considers the juvenile's "diminished culpability and heightened
capacity for change" and then specifically determines that the juvenile is one of "the rare
juvenile offender[s] whose crime reflects irreparable corruption." Miller, 567 U.S. at 479-
80.


       Montgomery later reinforced the rule in Miller. The Court reasoned that the Miller
rule "rendered life without parole an unconstitutional penalty for 'a class of defendants
because of their status'—that is, juvenile offenders whose crimes reflect the transient
immaturity of youth. [Citation omitted.]" Montgomery, 136 S. Ct. at 734. The rule
recognized in Miller is not about policing formalistic distinctions in state law between
mandatory and nonmandatory sentences. Instead, it is a constitutional guarantee designed
to protect individual rights by ensuring that any punishment imposed on a certain "class
of offenders" (juveniles) satisfies the Eighth Amendment's proportionality requirements.
See Miller, 567 U.S. at 470; see also Roper, 543 U.S. at 560 (noting that Eighth
Amendment "guarantees individuals the right not to be subjected to excessive
sanctions"). So when an individual offender falls within the class, the question is not
whether a sentencing court has an opportunity to make the constitutionally required
inquiry but whether it seized that opportunity and actually provided the individual with
the protections that the Constitution requires.


       Based on the constitutional principles articulated by the United States Supreme
Court in Miller and Montgomery, we hold that the Eighth Amendment prohibits
sentencing a juvenile to life without parole unless he or she is "the rare juvenile offender
whose crime reflects irreparable corruption" and that this prohibition applies regardless of
whether the sentencing scheme is construed as mandatory or discretionary. No matter


                                             21
how a state characterizes its sentencing scheme, and no matter what procedures it
provides, that scheme must "give[] effect to Miller's substantive holding" to be
constitutional. Montgomery, 136 S. Ct. at 735. So "[e]ven if a court considers a child's
age before sentencing him or her to a lifetime in prison, that sentence still violates the
Eighth Amendment for a child whose crime reflects 'unfortunate yet transient
immaturity.'" 136 S. Ct. at 734 (quoting Miller, 567 U.S. at 479.)


       2. Does the rule announced in Miller apply to Williams' hard 50 sentence?

       Although acknowledging that the punishment at issue in the Miller case was a
sentence of life without parole and not a hard 50 sentence, Williams claims the rule in
Miller is triggered here because his hard 50 sentence is the functional equivalent of a
sentence of life without parole. The State disagrees, arguing the Miller rule is applicable
to only those juveniles who are sentenced to life without any opportunity for parole and
Williams is eligible for parole after serving 50 years in prison. The parties' dispute
requires us to resolve two separate issues. First, we must decide whether a sentence
expressed as a term of years, like the hard 50 sentence at issue here, can ever be
functionally equivalent to a sentence of life without parole for purposes of applying
Graham and Miller. If so, we must decide whether the lengthy hard 50 sentence imposed
here is equivalent to life without parole.


              a. Term of years as the functional equivalent of life without parole

       In support of its argument that Miller is inapplicable to any sentence other than
one expressly characterized by the sentencing court as a life sentence without parole, the
State notes that two panels of this court previously held the Miller analysis does not apply
to a hard 50 sentence. See Ellmaker v. State, No. 108,728, 2014 WL 3843076 (Kan. App.
2014) (unpublished opinion); State v. Redmon, No. 113,145, 2016 WL 5344034 (Kan.
App. 2016) (unpublished opinion). The defendant in Ellmaker was convicted of



                                              22
premeditated first-degree murder committed when he was 17 years old. The sentencing
court imposed a hard 50 sentence. After his conviction was affirmed on appeal, Ellmaker
filed a K.S.A. 60-1507 motion claiming that his hard 50 sentence violated the Eighth
Amendment's prohibition against cruel and unusual punishment under Miller because it
was the functional equivalent of a sentence of life without parole. The district court
denied the motion, and a panel of our court affirmed. The court held the Miller analysis
does not apply to a hard 50 sentence because it is not the literal or functional equivalent
of a life sentence without parole. In support of its holding, the panel relied on "the
explicit way in which the United States Supreme Court has distinguished life without
parole sentences and the death penalty and set them apart from all other sentences."
Ellmaker, 2014 WL 3843076, at *10. Significantly, the panel did not consider the Miller
case itself before ultimately holding that Miller did not apply. Instead, the panel limited
its analysis to the categorical proportionality discussion in Graham.


       Two years later, another panel of this court cited Ellmaker approvingly to hold that
the Miller rule does not apply to a 732-month (61-year) aggregate sentence for rape,
aggravated burglary, aggravated robbery, and aggravated intimidation of a witness
because the aggregated sentence was not the functional or literal equivalent of a life
sentence without parole. Redmon, 2016 WL 5344034, at *6. The Redmon panel
acknowledged, however, that a split of authority on the issue had become more prevalent
since Ellmaker was decided, with other jurisdictions concluding that the rationale set
forth in Graham and Miller applies equally to both sentences of life without parole and
sentences that are the functional equivalent of life without parole. Nevertheless, the panel
ultimately relied on Ellmaker to hold that the rule in Miller did not apply to a hard 50
sentence. The panel did so without engaging in an analysis of the reasons provided by the
Ellmaker panel for its decision or engaging in an analysis of the reasons for the mounting
split in authority on the issue; the panel simply concluded it would be "reasonable" to go
along with the holding in Ellmaker until the United States Supreme Court expressly
resolved the issue. 2016 WL 5344034, at *6.


                                             23
       For the reasons stated below, we respectfully disagree with both the analysis and
the holdings in Ellmaker and Redmon. See State v. Urban, 291 Kan. 214, 223, 239 P.3d
837 (2010) (one panel not bound by decision of previous panel). "While we must
carefully consider each precedent cited to us, we also must uphold our duty to correctly
determine the law in each case that comes before us. In doing so, we sometimes find that
we must respectfully disagree with the opinion of another panel." Uhlmann v.
Richardson, 48 Kan. App. 2d 1, 13, 287 P.3d 287 (2012).


       In Graham, Miller, and Montgomery, the United States Supreme Court placed
constitutional limits on sentences that may be imposed on children. Graham held that
children convicted of nonhomicide offenses cannot be sentenced to life without parole
and must have a "realistic" and "meaningful opportunity to obtain release based on
demonstrated maturity and rehabilitation." 560 U.S. at 74-75, 82. Miller and Montgomery
mandate that the states must provide a juvenile convicted of homicide a meaningful
opportunity to obtain release based on demonstrated maturity and rehabilitation except in
the rarest of instances where the child is found to "exhibit[] such irretrievable depravity
that rehabilitation is impossible." Montgomery, 136 S. Ct. at 733. In light of this mandate,
one could not reasonably argue that a sentence fixed for a term of 100 years provides a
meaningful opportunity for release, even though it is not characterized as a sentence of
life without parole. So, at some point on the sentencing spectrum, a lengthy fixed
sentence equates to a fixed life sentence without parole. Because the Supreme Court, 136
S. Ct. at 733, has "counsel[ed] against irrevocably sentencing [juveniles] to a lifetime in
prison" without consideration of the Miller factors, we conclude a sentence that fails to
provide an opportunity for release at a meaningful point in a juvenile's life triggers Eighth
Amendment protections, regardless of whether it is labeled life without parole, life with
parole, or a term of years. A contrary conclusion lacks support in reason and practice as it
necessarily allows a sentencer to circumvent the Eighth Amendment prohibition against
cruel and unusual punishment simply by expressing the sentence in the form of a lengthy
term of numerical years rather than labeling for what it is: a life sentence without parole.


                                             24
       And although not a categorical proportionality claim, we find the discussion in
Graham regarding the absence of any legitimate penological justification for a sentence
of life without parole to be just as persuasive in the context of considering whether the
rule in Miller is triggered for a lengthy juvenile sentence for a term of years that is the
functional equivalent of life without parole. See Graham, 560 U.S. at 71. The Supreme
Court considered whether any theory of penal sanction could provide an adequate
justification for sentencing a juvenile nonhomicide offender to life without parole and
found none. The same test applied to a sentence of a lengthy term of years without
eligibility for parole yields the same conclusion. The Graham Court's reasoning
regarding retribution is equally applicable to a lengthy term-of-years sentence as it is to
one labeled as "life." Sentences must directly relate to the personal culpability of the
offender, which is diminished in the case of a juvenile offender who has not committed
homicide. 560 U.S. at 71-72. In terms of deterrence, "'the same characteristics that render
juveniles less culpable than adults suggest . . . that juveniles will be less susceptible to
deterrence.'" 560 U.S. at 72. Regardless of what the punishment is, children are "less
likely to take a possible punishment into consideration when making decisions,"
especially "when that punishment is rarely imposed." 560 U.S. at 72. There is no reason
to believe that a juvenile would be deterred from crime depending on whether the
sentence was life without parole or a number of years that is the functional equivalent of
life without parole. Finally, there is no difference in terms of rehabilitation or
incapacitation between two sentences that would both incarcerate the defendant for the
functional equivalent of the defendant's life. Neither type of sentence contemplates the
defendant returning to society for a period of time that is the functional equivalent of a
term of life, either as a reformed citizen or as a potential threat.


       Most courts that have considered the issue focus not on the label attached to a
sentence but instead on whether imposing the sentence would violate the principles
Miller and Graham sought to effectuate. See Williams v. United States, 205 A.3d 837,
844 (D.C. 2019); Henry v. State, 175 So. 3d 675, 680 (Fla. 2015) ("[T]he Graham Court


                                               25
had no intention of limiting its new categorical rule to sentences denominated under the
exclusive term of 'life in prison.'"); State v. Shanahan, 165 Idaho 343, 349-50, 445 P.3d
152, cert. denied, 140 S. Ct. 545 (2019); People v. Reyes, 63 N.E.3d 884, 888 (Ill. 2016);
State v. Null, 836 N.W.2d 41, 70-71 (Iowa 2013); Commonwealth v. Brown, 466 Mass.
676, 691 n.11, 1 N.E.3d 259 (2013); Zuber, 227 N.J. at 448; Ira v. Janecka, 419 P.3d
161, 167 (N.M. 2018); State v. Moore, 149 Ohio St. 3d 557, 572-73, 76 N.E.3d 1127
(2016); Premo, 365 Or. at 12-13; Commonwealth v. Foust, 180 A.3d 416, 438 (Pa. Super.
Ct. 2018); Ramos, 187 Wash. 2d at 438-39; Bear Cloud v. State, 334 P.3d 132, 144
(Wyo. 2014); see also Budder v. Addison, 851 F.3d 1047, 1059-60 (10th Cir. 2017);
McKinley v. Butler, 809 F.3d 908, 914 (7th Cir. 2016); United States v. Jefferson, 816
F.3d 1016, 1020-21 (8th Cir. 2016) (although required to weigh statutory sentencing
factors "as informed by" Miller's Eighth Amendment jurisprudence, appellate court found
no merit to defendant's substantive unreasonableness contention because sentencing court
made individualized sentencing decision that took full account of distinctive attributes of
youth); Moore v. Biter, 725 F.3d 1184, 1193-94 (9th Cir. 2013); People v. Caballero, 55
Cal. 4th 262, 268-69, 145 Cal. Rptr. 3d 286, 282 P.3d 291 (2012); Riley, 315 Conn. at
660-63; Brown v. State, 10 N.E.3d 1, 8 (Ind. 2014); Parker v. State, 119 So. 3d 987, 999
(Miss. 2013); Steilman, 389 Mont. at 519-20; State v. Finley, 427 S.C. 419, 426, 831
S.E.2d 158 (Ct. App. 2019), reh'g denied August 22, 2019.


       In applying the rule in Miller, we note that some of these courts did not ultimately
conclude that the term of years to which the offender was sentenced rose to the level of
cruel and unusual punishment under the Eighth Amendment. But critical to the issue
presented in answering our question—whether a sentence expressed as a term of years
can ever be equivalent to a sentence of life without parole—all of the courts applied the
legal principles announced in Graham and Miller to a term of years sentence. In
constitutional terms, these courts both explicitly and implicitly agreed that the substantive
protections afforded to juveniles in the mandatory life without parole context should
similarly flow to juveniles who are sentenced to a term of years that is the functional


                                             26
equivalent of a sentence of life without parole. It stands to reason that, at least for the vast
majority of juvenile offenders who are not deemed irredeemable, imposition of a
sentence for a term of years that is the functional equivalent of life without parole
unconstitutionally thwarts those juveniles' opportunities for release under both Graham
and Miller.


       We are persuaded by our own analysis and the compilation of cases set forth
above holding that a sentence expressed as a term of years that fails to provide an
opportunity for release at a meaningful point in a juvenile's life triggers the Eighth
Amendment protections announced in Miller. Nevertheless, we acknowledge that there is
a split of authority among the states and the federal circuits on the issue. See United
States v. Sparks, 941 F.3d 748, 753-54 (5th Cir. 2019), cert. denied, 140 S. Ct. 1281
(2020); Bunch v. Smith, 685 F.3d 546, 550-51 (6th Cir. 2012); State v. Ali, 895 N.W.2d
237, 247-48 (Minn. 2017); Mason v. State, 235 So. 3d 129, 134-35 (Miss. 2017); State v.
Zimmerman, 63 N.E.3d 641, 647-48 (Ohio Ct. App. 2016); Lewis v. State, 428 S.W.3d
860, 863-65 (Tex. Crim. App. 2014); Diamond v. State, 419 S.W.3d 435, 440-41 (Tex.
App. 2012); Vasquez v. Commonwealth, 291 Va. 232, 241-43, 781 S.E.2d 920 (2016);
State v. Gutierrez, 2013 WL 6230078, at *1-2 (N.M. 2013) (unpublished opinion);
Grooms v. State, No. E2014-01228-CCA-R3-HC, 2015 WL 1396474, at *4 (Tenn. Crim.
App. 2015) (unpublished opinion); State v. Williams, No. 2012AP2399, 2013 WL
6418971, at *2-3 (Wis. Ct. App. 2013) (unpublished opinion). Cf. Lucero v. People, 394
P.3d 1128, 1132-33 (Colo. 2017) (finding that Miller does not apply in case where trial
court imposed aggregate 84-year sentence on juvenile who committed multiple offenses);
Veal v. State, 303 Ga. 18, 19-20, 810 S.E.2d 127 (2018) (declining to extend Miller in
case where trial court imposed six consecutive life sentences plus 60 additional years on
juvenile who committed multiple offenses); Nathan, 522 S.W.3d at 891 ("Miller has no
application to Nathan's second-degree murder conviction, which does not call for
mandatory life in prison without the possibility of parole, or to his multitude of
nonhomicide convictions because Miller did not address the constitutional validity of


                                              27
consecutive sentences, let alone the cumulative effect of such sentences."); Johnson v.
Commonwealth, 292 Va. 772, 780-82, 793 S.E.2d 326 (2016) (finding that Miller does
not apply in cases where juvenile is ordered to serve aggregate life sentence and has
opportunity to be considered for parole).


          While acknowledging the split in authority, we find the conclusion in these
cases—that Miller categorically does not apply to a sentence expressed as a term of
years—is inconsistent with the reasoning of Roper, Graham, and Miller, in which the
Supreme Court repeatedly emphasized the lessened culpability of juvenile offenders, the
difficulty in determining which juvenile offender is one of the very few that is
irredeemable, and the importance of a "meaningful opportunity to obtain release based on
demonstrated maturity and rehabilitation." Graham, 560 U.S. at 75. In fact, the
fundamental premise underlying the Court's decisions in both Graham and Miller is the
recognition that juveniles are more amenable to rehabilitation than adults because they
are less mature and are not fully developed, they lack the same culpability of an adult,
and they have behavior that is transient. Those variances do not vanish simply because
the sentence is for a lengthy term of years instead of life without parole. The
constitutional framework upon which the Court in Graham and Miller constructed its
holdings reflects that much more is at stake in the sentencing of juveniles than merely
making sure that parole is possible. A juvenile offender sentenced to a lengthy term of
years sentence should not be worse off than a juvenile offender sentenced to life in prison
without parole who has the benefit of an individualized hearing under Miller.
Accordingly, we hold the constitutional protections afforded under Miller are triggered
when a juvenile offender convicted of premeditated first-degree murder is subject to a
sentence for a term of years that is the functional equivalent to a sentence of life without
parole.




                                              28
              b. Hard 50 sentence is the functional equivalent to life without parole.

       We now must decide whether the hard 50 sentence imposed on Williams is the
functional equivalent of a sentence of life without parole. "Courts that have grappled with
the issue of how lengthy a sentence must be to trigger the protections of Miller often
reference Graham's instruction that juvenile offenders must retain a meaningful
opportunity for release." Premo, 365 Or. at 14 (citing Null, 836 N.W.2d at 71-72
["explaining that it does 'not regard the juvenile's potential future release in his or her late
sixties after a half century of incarceration sufficient to escape the rationales of Graham
or Miller'"]); Casiano v. Comm'r of Corr., 317 Conn. 52, 73-75, 115 A.3d 1031 (noting
that most courts that have considered the issue have determined that a sentence that
exceeds life expectancy or that would make the individual eligible for release near the
end of his or her life expectancy is a de facto life sentence).


       In this case, Williams must serve a minimum of 50 years in prison for his single
conviction before he can be considered for release. We are unaware of any state high
court that has found a single sentence in excess of 50 years for a single homicide provides
a juvenile with a meaningful opportunity for release. See People v. Contreras, 4 Cal. 5th
349, 369, 229 Cal. Rptr. 3d 249, 411 P.3d 445 (2018) (same for 50-year-to-life sentence);
Casiano, 317 Conn. at 73, 79-80 (same for 50-year sentence); Null, 836 N.W.2d at 71
(same for 75-year sentence with parole eligibility after 52.5 years); Zuber, 227 N.J. at 448
(110-year sentence with parole eligibility after 55 years and 75-year sentence with parole
eligibility after 68 years and 3 months "is the practical equivalent of life without parole");
White, 365 Or. at 15 (same for nearly 67-year sentence); Bear Cloud, 334 P.3d at 141-42
(same for 45-year-to-life sentence). In finding that a juvenile defendant's 50-year
sentence is equivalent to life without parole for purposes of applying Miller, the
Connecticut Supreme Court relied on Miller and Graham to construe the concept of life
more broadly than biological survival; specifically, it found that the United States
Supreme Court "implicitly endorsed the notion that an individual is effectively


                                               29
incarcerated for 'life' if he [or she] will have no opportunity to truly reenter society or
have any meaningful life outside of prison." Casiano, 317 Conn. at 78.


       We conclude Williams' hard 50 sentence is the functional equivalent to life
without parole for purposes of applying the rule in Miller.


       3. Individualized consideration of a juvenile's youth and attendant characteristics

       We now address Williams' claim that he was deprived of the constitutional
protections afforded by Miller when the sentencing court failed to consider his
diminished culpability and heightened capacity for change before imposing the hard 50
sentence. The applicable statute required the sentencing court to consider an exclusive set
of statutory aggravating circumstances and a nonexclusive set of statutory mitigating
circumstances in deciding whether to impose a hard 25 or a hard 50 sentence on
Williams. See K.S.A. 1999 Supp. 21-4635(b). This statute applies to adults and juveniles
alike, regardless of age. There is an enumerated mitigating circumstance in the statute
that prompts the court to consider the "age of the defendant at the time of the crime" but,
again, that consideration applies equally to adults and children alike. See K.S.A. 21-
4637(g). As the Supreme Court in Miller observed, "'youth is more than a chronological
fact.'" 567 U.S. at 476. The sentencing court's mere awareness of the fact that Williams
was 14 years old at the time he committed the crime does not provide any evidence that
the court specifically considered Williams' youth and its attendant characteristics.


       There is nothing in the hard 50 sentencing scheme that facilitates the court's
consideration of the characteristics and circumstances attendant to a juvenile offender's
age or the fact that juveniles have diminished culpability and greater prospects for
reform. And our review of the sentencing transcript reflects that the sentencing court did
not consider any of the unique characteristics attendant to Williams' age, his diminished
culpability, or prospects for reform before imposing the hard 50 sentence. We are not


                                              30
surprised by this fact because Williams was sentenced in 2001, which was 11 years
before Miller established the rule requiring individualized sentencing considerations for
juveniles before imposing a sentence of life without parole or, in this case, its functional
equivalent. See Miller, 567 U.S. at 489.


       The State relied on the existence of four statutory aggravating circumstances to
argue in favor of a hard 50 sentence for Williams: (1) he knowingly or purposely killed
more than one person, (2) he committed the crime for the purpose of receiving money,
(3) he committed the crime to avoid or prevent a lawful arrest or prosecution, and (4) he
committed the crime in an especially heinous, atrocious, or cruel manner. K.S.A. 1999
Supp. 21-4636(b), (c), (e), (f).


       Defense counsel disputed the existence of any of the statutory aggravating
circumstances, except the killing of more than one person. Counsel relied on the expert's
trial testimony to argue that the murders were "really a senseless act committed by a
person who has a deficiency in understanding what he is doing." Counsel went on to
argue that any aggravating circumstances the court found were outweighed by mitigating
circumstances: his youth, his mental capacity, and his emotional state at the time of the
offense. Counsel referenced the testimony of the clinical psychologist who found
Williams had markedly impaired abilities to perceive and conceive of sequence of events.
Counsel argued the case boiled down to Williams' inability "to think through the
situation, define options, foretell consequences, make enlightened or objective choices,
strategize and see those factors as—ahead before acting is deficient. And he is slow in
processing, therefore will not examine, observe or—violent thoughts on his own."


       People who knew Williams spoke on his behalf, each requesting the court impose
a hard 25 sentence instead of a hard 50 sentence. A middle school teacher spoke to the
absence of parents or other support systems in Williams' life growing up. An individual
who employed Williams over the summer on some property she managed described


                                             31
Williams as respectful, mannerable, very disciplined, and a person with potential. She
expressed hope that "he could be put into some type of situation where he's not just
thrown away and the key thrown away with him."


       The adult child of the two victims killed by Williams spoke on behalf of the
family, explaining how wonderful his parents were and the devastating impact his
parents' murders had on his adult siblings, their children, and his parents' siblings.


       After hearing the arguments of counsel and the statements of these various
individuals, the court imposed a hard 50 sentence for each of the two first-degree murder
charges. In support of its decision to impose the hard 50 sentence instead of the hard 25
sentence, the court noted that in cases like these, it had a duty to find a middle ground
between a defendant's request for mercy and a victim's request for justice. Immediately
after framing its duty in this way, the district court judge stated:


                  "The time to have helped Ronnell Williams was before this date, August of 1999.
       I mean, we talk about and we—we rail about and we—we bemoan the fact that this and
       that wasn't done for him. And now, you know, when it's too late, you can do something
       for him.
                  "Whatever it was that drew him and his brother to that address on that date and
       whatever it was that made him do the things that he did, and I confess, I will never know.
       I mean, I look at you and I—I don't have a clue as to what motivated you. And you've
       given me absolutely nothing to help me figure out what—what happened. To be honest
       with you, I frankly don't even think you know or that you have an answer for that."
       (Emphasis added.)


The court advised Williams that the decision he made on the day of the murders not only
ruined his own life but the life of the victims and their surviving family members. The
court then made a formal finding that the aggravating factors outweighed any mitigating
factors presented.



                                                     32
       The sentencing court did not consider any characteristics and circumstances
attendant to Williams' age or the fact that, as a child, he was constitutionally different
from adults for purposes of sentencing because juveniles have diminished culpability and
greater prospects for reform. In fact, the italicized language above reflects that the court
considered this 14-year-old boy, a child in middle school with no criminal history, to
have zero possibility for reform and therefore was entitled to the most severe sentence
that could be imposed (even on an adult) for the crime committed: life without the
possibility of parole for 50 years.


       We find Williams was deprived of the constitutional protections afforded by
Miller, which require the sentencing court to consider his diminished culpability and
heightened capacity for change before imposing the hard 50 sentence for his conviction
of premeditated first-degree murder.


       4. Conclusion

       A sentencing court cannot impose a hard 50 sentence on a juvenile offender
convicted of premediated first-degree murder without first considering the offender's
youth and attendant characteristics, including the child's diminished culpability and
heightened capacity for change, while keeping in mind that such a sentence is
constitutionally disproportionate for all but the rarest of children whose crimes reflect
irreparable corruption. We emphasize that neither Miller, the Eighth Amendment, nor our
opinion in this case categorically prohibit a sentencing court from imposing a life
sentence on a juvenile in all cases. The problem lies not with the potential substance of
the sentence but with the procedure by which the court makes its decision to impose it.
As Miller noted: "Although we do not foreclose a sentencer's ability to make that
judgment in homicide cases, we require it to take into account how children are different,
and how those differences counsel against irrevocably sentencing them to a lifetime in
prison." 567 U.S. at 480. Our decision today does not disturb the finality of state


                                              33
convictions. Those juvenile offenders with irretrievable depravity, permanent
incorrigibility, or irreparable corruption beyond the possibility of rehabilitation will
continue to serve hard 50 sentences. The opportunity for parole or release before 50 years
has passed will be afforded to those who "demonstrate the truth of Miller's central
intuition—that children who commit even heinous crimes are capable of change."
Montgomery, 136 S. Ct. at 736.


C. Remedy

       Williams asks this court to vacate his hard 50 sentence under K.S.A. 60-1507 and
remand for a new sentencing hearing at which the court would be required to consider his
youth and its attendant characteristics as set forth in Miller. Under K.S.A. 2019 Supp. 60-
1507(a), "[a] prisoner in custody under sentence of a court of general jurisdiction
claiming the right to be released upon the ground that the sentence was imposed in
violation of the constitution or laws of the United States" may "move the court which
imposed the sentence to vacate, set aside or correct the sentence." If the court finds that
the constitutional rights of the prisoner have been denied or infringed upon so as to
render the judgment vulnerable to collateral attack, "the court shall vacate and set the
judgment aside and shall discharge the prisoner or resentence said prisoner or grant a new
trial or correct the sentence as may appear appropriate." K.S.A. 2019 Supp. 60-1507(b).


       Because Williams was deprived of the constitutional protections afforded by
Miller, he is entitled to habeas relief in the form of an evidentiary hearing. See K.S.A.
2019 Supp. 60-1507(b). To that end, we remand the matter to the district court to
determine whether imposing a hard 50 sentence on Williams for the offense of
premeditated first-degree murder was constitutionally disproportionate under the Eighth
Amendment. We specifically decline, however, to vacate Williams' sentence. A district
court's sentence is final when initially pronounced from the bench. See State v. Guder,
293 Kan. 763, Syl. ¶ 2, 267 P.3d 751 (2012). District courts generally are prohibited from


                                              34
modifying sentences that have not been vacated by the appellate court. State v. Warren,
307 Kan. 609, Syl. ¶ 1, 612-13, 412 P.3d 993 (2018). But the plain language of K.S.A.
60-1507 expressly provides the district court with the authority to vacate the sentence or
provide other appropriate relief. See K.S.A. 2019 Supp. 60-1507(a) (habeas prisoner
alleging sentence imposed in violation of the Constitution or laws of the United States or
Kansas may move the court which imposed the sentence to vacate, set aside, or correct
the sentence); K.S.A. 2019 Supp. 60-1507(b) (if habeas court finds that sentence imposed
violates constitutional rights of movant, court may correct and resentence prisoner as
appropriate). So if the habeas court on remand determines that imposing a hard 50
sentence on Williams for the offense of premeditated first-degree murder is
constitutionally disproportionate under the Eighth Amendment, then the unconstitutional
hard 50 sentence can be vacated or modified to a constitutionally proportionate sentence
by the habeas court.


       Finally, we look to Graham, Miller, and Montgomery for guidance in directing the
habeas court on remand. In Miller, the Supreme Court held that a juvenile defendant may
be sentenced to life imprisonment without parole but only if the sentencing court
determines that the defendant's conduct showed irretrievable depravity, permanent
incorrigibility, or irreparable corruption beyond the possibility of rehabilitation. See 567
U.S. at 471-73, 479-80. The sentencing court may make that decision only after
considering the defendant's youth and its attendant characteristics. Those characteristics
include, but are not limited to, the following:


    Consideration of the juvenile offender's chronological age and its hallmark
       features—among them, immaturity, impetuosity, and failure to appreciate risks
       and consequences;




                                             35
    Consideration of the family and home environment that surrounds the juvenile
       offender—and from which the juvenile offender cannot usually extricate himself
       or herself—no matter how brutal or dysfunctional;


    Consideration of the circumstances of the homicide offense, including the extent
       of the juvenile offender's participation in the conduct and the way familial and
       peer pressures may have affected the juvenile offender;


    Consideration of the possibility that the juvenile offender might have been charged
       and convicted of a lesser offense if not for incompetencies associated with
       youth—for example, the juvenile offender's inability to deal with police officers or
       prosecutors (including on a plea agreement) or the incapacity to assist his or her
       own attorneys; and


    Consideration of the juvenile offender's prospects for rehabilitation. See Miller,
       567 U.S. at 477-78.


       After identifying these characteristics as relevant considerations to determine a
child's diminished culpability and heightened capacity for change, the Miller Court stated
its belief that imposing a sentence of life without parole on a juvenile after considering
these characteristics "will be uncommon. That is especially so because of the great
difficulty we noted in Roper and Graham of distinguishing at this early age between 'the
juvenile offender whose crime reflects unfortunate yet transient immaturity, and the rare
juvenile offender whose crime reflects irreparable corruption.'" Miller, 567 U.S. at 479-
80 (quoting Roper, 543 U.S. at 573; Graham, 560 U.S. at 68).


       Although we have summarized the list of characteristics identified by the Miller
Court as relevant to consider before imposing a sentence of life without parole for a
juvenile convicted of homicide, we emphasize that this list is not exclusive. At

                                             36
resentencing, the habeas court may consider any characteristic it finds to be relevant in
deciding the issue before it: whether imposing a hard 50 sentence on Williams for the
offense of premeditated first-degree murder is constitutionally disproportionate under the
Eighth Amendment considering Williams' age at the time he committed the crime and its
attendant characteristics, including his diminished culpability and heightened capacity for
change.


       We find additional guidance necessary on three more issues. The first issue relates
to the decision of the original sentencing court to run both of Williams' hard 50 sentences
concurrent to each other. The concurrent nature of these sentences was not an issue
addressed by the parties on appeal, and we expressly exclude it from review on remand
for purposes of our mandate.


       The second issue concerns the scope of evidence that can be considered by the
habeas court in deciding whether the hard 50 sentence imposed on Williams is
constitutionally disproportionate given his age at the time he committed the crime and its
attendant characteristics, including his diminished culpability and heightened capacity for
change. Specifically, whether the court is limited to considering the evidence that was
available at the time Williams originally was sentenced or whether the court can consider
what has happened since Williams was placed in prison. Under Miller, the court must
consider youth and its attendant characteristics at the time of sentencing to "take into
account how children are different, and how those differences counsel against irrevocably
sentencing them to a lifetime in prison." Miller, 567 U.S. at 480. But Graham explains
that the Constitution "prohibit[s] States from making the judgment at the outset that [a
juvenile] never will be fit to reenter society." 560 U.S. at 75. The Court later highlighted
that Graham's sentence violated the Eighth Amendment because the state "denied him
any chance to later demonstrate that he is fit to rejoin society." 560 U.S. at 79. And most
significantly, the Montgomery Court specifically held that the petitioner's submissions
regarding his evolution from a troubled, misguided youth to a model member of the


                                             37
prison community are relevant to show an example of one kind of evidence that prisoners
might use to demonstrate rehabilitation. 136 S. Ct. at 736 (although factual claims on
appeal had not been established at an evidentiary hearing, the Court found relevant for
consideration by the district court on remand that since imprisoned, Montgomery had
helped establish an inmate boxing team, of which he later became a trainer and coach,
that he had contributed his time and labor to the prison's silkscreen department, and that
he strived to offer advice and serve as a role model to other inmates).


       As noted above, the issue before the court at resentencing will be whether
imposing a hard 50 sentence on Williams is constitutionally disproportionate under the
Eighth Amendment considering his age at the time he committed the crime and its
attendant characteristics, including his diminished culpability and heightened capacity for
change. In assessing Williams' capacity for change, the court must be able to consider all
facts relevant to deciding the issue, including evidence of whether Williams has, in fact,
worked toward rehabilitation in the 20-plus years since he committed his crimes. To
ignore that evidence in favor of a retrospective analysis of whether Williams had a
heightened capacity for change at the time he committed his crime (or on the date of
sentencing) is a useless exercise of speculation. If Williams is irretrievably depraved,
permanently incorrigible, or irreparably corrupt, evidence from the past 20 years will bear
that out.


       The third issue provides guidance to the district court in the event it finds
Williams' original sentence unconstitutionally disproportionate. At the time Williams was
sentenced, the default sentence for premeditated first-degree murder was life without the
possibility of parole for 25 years. See K.S.A. 1999 Supp. 21-4706(c); K.S.A. 1999 Supp.
22-3717(b)(1). Williams' sentence was enhanced to a hard 50 sentence based on the
sentencing court's finding, by a preponderance of the evidence, that one or more
aggravating circumstances existed and that the aggravators were not outweighed by
mitigating circumstances. See K.S.A. 1999 Supp. 21-4635(c); State v. Spain, 263 Kan.


                                             38
708, 714, 953 P.2d 1004 (1998) (holding that "the implicit standard of proof for
aggravating circumstances under K.S.A. 21-4635[c] is preponderance of the evidence").


       But in 2013, the United States Supreme Court issued its opinion in Alleyne v.
United States, 570 U.S. 99, 133 S. Ct. 2151, 186 L. Ed. 2d 314 (2013). Alleyne held that
the facts a sentencing court relies upon to increase an offense's mandatory minimum
sentence are elements of that enhanced offense. As such, those sentence-enhancing facts
must be proved to a jury beyond a reasonable doubt to avoid a violation of the
defendant's Sixth Amendment right to jury trial. 570 U.S. at 114-15. Following Alleyne,
the Kansas Legislature held a special session in September 2013 to amend Kansas' hard
50 sentencing scheme. See L. 2013, ch. 1, § 1 (Special Session). Relevant here, the
amended statute requires that a jury must find beyond a reasonable doubt that at least one
aggravating circumstance exists and that the aggravating circumstance(s) are not
outweighed by any mitigating circumstances before the court can enhance the sentence of
a defendant convicted of first-degree premeditated murder from a hard 25 to a hard 50
sentence. K.S.A. 2013 Supp. 21-6620(b), (c).


       On the issue of retroactivity, the amended statute provides that the amendments
"shall not apply to cases in which the defendant's conviction and sentence were final prior
to June 17, 2013, unless the conviction or sentence has been vacated in a collateral
proceeding, including, but not limited to, K.S.A. 22-3504 or 60-1507, and amendments
thereto." K.S.A. 2013 Supp. 21-6620(d). The amended statute also provides:


               "(e) Notwithstanding the provisions of subsection (f), for all cases on appeal on
       or after the effective date of this act, if a sentence imposed under this section, prior to
       amendment by this act, or under K.S.A. 21-4635, prior to its repeal, is vacated for any
       reason other than sufficiency of the evidence as to all aggravating circumstances,
       resentencing shall be required under this section, as amended by this act, unless the
       prosecuting attorney chooses not to pursue such a sentence.




                                                     39
               "(f) In the event any sentence imposed under this section is held to be
       unconstitutional, the court having jurisdiction over a person previously sentenced shall
       cause such person to be brought before the court and shall sentence such person to the
       maximum term of imprisonment otherwise provided by law." K.S.A. 2013 Supp. 21-
       6620(e), (f).


Although the Legislature amended the statute in 2014 and again in 2017, the substance of
the language quoted above has not changed. See K.S.A. 2019 Supp. 21-6620(f), (g), (h).


       Bottom line, in the event the district court finds it necessary to vacate Williams'
original sentence because it was unconstitutionally disproportionate, the court must
comply with the statutory directives set forth in K.S.A. 2019 Supp. 21-6620(e), (f), (g),
and (h) when resentencing Williams. In doing so, the district court should determine in
the first instance whether that process will result in a constitutionally satisfactory
sentence comporting with Miller and, if not, how then to sentence Williams consistent
with K.S.A. 2019 Supp. 21-6620.


D. Lifetime postrelease supervision

       When the sentencing court ordered Williams to serve a hard 50 sentence, it also
imposed lifetime postrelease supervision. For the first time on appeal, Williams argues
that the district court's imposition of lifetime postrelease supervision renders his sentence
illegal. "The court may correct an illegal sentence at any time while the defendant is
serving such sentence." K.S.A. 2019 Supp. 22-3504(a); see State v. Kelly, 298 Kan. 965,
975-76, 318 P.3d 987 (2014) (defendant may challenge illegal sentence for first time on
appeal). Whether a sentence is illegal under K.S.A. 2019 Supp. 22-3504 is a question of
law over which an appellate court has unlimited review. State v. Lee, 304 Kan. 416, 417,
372 P.3d 415 (2016).




                                                   40
       "A sentence is illegal under K.S.A. 22-3504 when: (1) it is imposed by a court
without jurisdiction; (2) it does not conform to the applicable statutory provisions, either
in character or punishment; or (3) it is ambiguous with respect to the time and manner in
which it is to be served." State v. Hayes, 307 Kan. 537, 538, 411 P.3d 1225 (2018).


       Williams argues that the sentencing court lacked jurisdiction to impose lifetime
postrelease supervision. The State agrees. "An inmate who has received an off-grid
indeterminate life sentence can leave prison only if the [Kansas Prisoner Review] Board
grants the inmate parole. Therefore, a sentencing court has no authority to order a term of
postrelease supervision in conjunction with an off-grid indeterminate life sentence." State
v. Cash, 293 Kan. 326, Syl. ¶ 2, 263 P.3d 786 (2011); see State v. Harsh, 293 Kan. 585,
590, 265 P.3d 1161 (2011) (parole is separate and distinct from sentence; if defendant
with off-grid indeterminate life sentence ever leaves prison, it will be because parole was
granted). Williams' off-grid sentence permits parole eligibility after 50 years have been
served, not lifetime postrelease supervision. See State v. Ross, 295 Kan. 1126, 1134, 289
P.3d 76 (2012) (defendant who received off-grid life sentence for felony murder was
subject to lifetime parole instead of lifetime postrelease supervision).


       Because the sentencing court erred in imposing lifetime postrelease supervision,
that portion of Williams' sentence must be vacated. See State v. Johnson, 309 Kan. 992,
997-98, 441 P.3d 1036 (2019) (vacating order of lifetime postrelease supervision rather
than remanding case for resentencing); State v. Floyd, 296 Kan. 685, 690-91, 294 P.3d
318 (2013) (same).


                                       CONCLUSION

    We find Williams sufficiently showed the manifest injustice and exceptional
       circumstances necessary to justify the untimely and successive filing of his second
       K.S.A. 60-1507 motion. Accordingly, we reverse the district court's decision to


                                             41
   summarily deny Williams' habeas claim for relief and remand to the district court
   to hold an evidentiary hearing.


 We hold the constitutional protections afforded under Miller are triggered
   regardless of whether the sentencing scheme is mandatory or discretionary.


 We find Williams' hard 50 sentence is the functional equivalent of a sentence of
   life without parole for purposes of the constitutional protections in Miller.


 We find Williams was deprived of the constitutional guarantees afforded under
   Miller because the sentencing court failed to fully consider his diminished
   culpability and heightened capacity for change before imposing the hard 50
   sentence on him. Based on this constitutional deprivation, we remand this K.S.A.
   60-1507 matter to the habeas court to hold an evidentiary hearing. At the hearing,
   the habeas court must specifically consider evidence about whether imposing a
   hard 50 sentence on Williams for the offense of premeditated first-degree murder
   is constitutionally disproportionate under the Eighth Amendment given Williams'
   age at the time he committed the crime and its attendant characteristics.


 In considering the evidence presented on remand, the habeas court shall expressly
   decide whether Williams is irretrievably depraved, permanently incorrigible, or
   irreparably corrupt beyond the possibility of rehabilitation. In making this
   decision, the habeas court must consider, at a minimum, the following
   circumstances with regard to Williams' diminished culpability and heightened
   capacity for change, while keeping in mind that such a sentence is constitutionally
   disproportionate for all but the rarest of children whose crimes reflect irreparable
   corruption:




                                         42
      o Williams' chronological age at the time of the crime and its hallmark
          features—among them, immaturity, impetuosity, and failure to appreciate
          risks and consequences.


      o Williams' family and home environment that surrounded him at the time of
          the crime.


      o The circumstances of the homicide offense, including the extent of
          Williams' participation in the conduct and the way familial and peer
          pressures may have affected him.


      o The possibility that Williams might have been charged and convicted of a
          lesser offense if not for incompetencies associated with youth—for
          example, Williams' inability to deal with police officers or prosecutors
          (including on a plea agreement) or the incapacity to assist his own
          attorneys.


      o Williams' prospects for rehabilitation at the time of the crime as well as
          whether Williams has, in fact, worked toward rehabilitation in the 20-plus
          years since he committed his crimes.


 On remand, the habeas court shall not consider the concurrent nature of Williams'
   two hard 50 sentences in deciding whether imposing a hard 50 sentence on
   Williams for the offense of premeditated first-degree murder is constitutionally
   disproportionate under the Eighth Amendment given Williams' age at the time he
   committed the crime and its attendant characteristics.


 If the habeas court determines on remand that imposing a hard 50 sentence on
   Williams for the offense of premeditated first-degree murder is constitutionally


                                        43
   disproportionate under the Eighth Amendment, then the unconstitutional hard 50
   sentence is necessarily rendered illegal and the habeas court has jurisdiction to
   vacate the sentence and set the matter to impose a sentence that complies with the
   constitutional mandate in Miller and with the statutory directives set forth in
   K.S.A. 2019 Supp. 21-6620.


 Both the evidentiary hearing—and any later hearings on sentencing disposition
   that may be held—must reflect that the habeas court meaningfully engaged in
   Miller's central inquiry.


 That part of Williams' sentence imposing lifetime postrelease supervision is
   vacated.


   Reversed, sentence vacated in part, and case remanded with directions.




                                         44